UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7675


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAWRENCE FRANKLIN DALEY, a/k/a Born,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:99-cr-00183-RBS-1)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Franklin Daley, Appellant Pro Se.       Darryl James
Mitchell, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lawrence Franklin Daley appeals the district court’s

order denying his motion for a reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).            We have reviewed the record and

find    no   reversible     error.     Accordingly,       we     affirm    for   the

reasons stated by the district court.               United States v. Daley,

No. 2:99-cr-00183-RBS-1 (E.D. Va. filed Nov. 30, 2011 & entered

Dec.    1,   2011).    We    deny    Daley’s    motion    for    appointment     of

counsel and dispense with oral argument because the facts and

legal    contentions   are    adequately       presented    in    the     materials

before   the   court   and    argument      would   not    aid   the    decisional

process.



                                                                           AFFIRMED




                                        2